                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                             Plaintiff,
                                                     Civil Case Number: 1:21-cv-01696-LJL
               -v-

 PUBLIC HOLDINGS, INC.,

                             Defendant.


                             [PROPOSED] DISMISSAL ORDER


IT IS HEREBY ORDERED:


       THAT pursuant to the parties’ June 3, 2021 Stipulation of Dismissal, all claims asserted

against Defendant in Civil Action No. 1:21-cv-01696-LJL, are dismissed with prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.




                 8 day of June 2021.
SO ORDERED THIS ____




                                           ___________________________
                                           HONORABLE LEWIS J. LIMAN
                                           UNITED STATES DISTRICT JUDGE
